DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-10 are objected to because of the following informalities:  Regarding claim 6, line 2, “the rotation axis” should be changed to a rotation axis since a rotation axis was not previously introduced.  Regarding claim 9, line 2, “the first end portion” should be changed to a first end portion since a first end portion was not previously introduced.  Regarding claim 10, the claim should conclude with a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are guiding means in claims 5-6 and 8-9 and recirculation means in claim 13.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: insert unit in claims 1-2, 4-5, and 10-15, transition element in claims 2-3 and 9-10, and blocking element in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the inner wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiller (US 2019/0264603 A1).
Regarding claim 1, Hiller discloses a turbo compressor assembly [1], comprising: an air intake channel [36], a compressor wheel [13], an insert unit [57, 58, 59, 66], and an actuator unit [51], the air intake channel [36] being configured to draw air [FM] to the compressor wheel [13], the compressor wheel [13] being configured to rotate for compressing the drawn air [FM], the insert unit [57, 58, 59, 66] being arranged between the air intake channel [36] and the compressor wheel [13] and configured to control an airflow to the compressor wheel [13], and the actuator unit [51] being connected (via bearing brackets [59]) to the insert unit [57, 58, 59, 66] and configured to move the insert unit [57, 58, 59, 66] at least partially (from position in Figure 2 to position in Figure 4) along the air intake channel [36] (paragraphs 0038-0039, 0041, 0047-0059, and Figures 1-4).
Regarding claim 2, Hiller discloses the turbo compressor assembly according to claim 1, further comprising a transition element [65] between the compressor wheel [13] and the air intake channel [36], the insert unit [57, 58, 59, 66] being movable along an inner surface of the transition element [65] (paragraphs 0053-0054, 0056, and Figures 2 and 4).  
Regarding claim 3, Hiller discloses the turbo compressor assembly according to claim 2, the transition element [65] comprising a first end portion (right end of housing wall [65] in Figure 2) and a second end portion (left end of housing wall [65] in Figure 2), the first end portion facing the compressor wheel [13] and the second end portion facing the air intake channel [65], an inner diameter of the first end portion being smaller than an inner diameter of the second end portion of the transition element [65] (paragraphs 0053, 0056, and Figures 2 and 4).  
Regarding claim 4, Hiller discloses the turbo compressor assembly according to claim 1, the actuator unit [51] comprising a linear actuator [53, 55, 56] configured to linearly move the insert unit [57, 58, 59, 66] parallel to a rotation axis [15] of the compressor wheel [13] (paragraphs 0049-0051, 0058, and Figures 2 and 4).
Regarding claim 5, Hiller discloses the turbo compressor assembly according to claim 1, the insert unit [57, 58, 59, 66] comprising a guiding means [57] facing the compressor wheel [13], the guiding means [57] being configured to induce pre-swirl of the airflow ahead of the compressor wheel [13] (paragraphs 0052-0053, 0057, and Figures 2-4; specifically see area [A] in annotated Figure 2 below, wherein the relative locations of the front ends [62] of the guide vanes [57] and the upstream end of the compressor wheel [13] would induce turbulence (i.e., swirl) at least in the area [A]).  

    PNG
    media_image1.png
    437
    444
    media_image1.png
    Greyscale

Regarding claim 6, Hiller discloses the turbo compressor assembly according to claim 5, the guiding means [57] comprising several tab elements [57], the tab elements [57] being arranged around the rotation axis [15] of the compressor wheel [13] and substantially parallel (see position in Figure 4) to the rotation axis [15] of the compressor wheel [13] (paragraphs 0052-0053, 0058-0059, and Figures 2-4).
Regarding claim 8, Hiller discloses the turbo compressor assembly according to claim 6, each of the tab elements [57] comprising a ridge or fin shape projected inwardly of the guiding means [57, 58, 59, 66] (paragraphs 0052-0053 and Figures 2-4; see body of guide vane [57] which projects inwardly from bearing bracket [59]).  
Regarding claim 9, Hiller discloses the turbo compressor assembly according to claim 6, the tab elements [57] being arranged in a closed position (Figure 2) if the guiding means [57, 58, 59, 66] is positioned adjacent to the first end portion (right end of housing wall [65] in Figure 2) of a transition element [65] (paragraphs 0053-0054, 0056-0057, and Figure 2).
Regarding claim 10, Hiller discloses the turbo compressor assembly according to claim 9, the tab elements [57] being configured to gradually open (Figure 4) along a movement of the insert unit [57, 58, 59, 66] from the first end portion (right end of housing wall [65] in Figure 2) to a second end portion (left end of housing wall [65] in Figure 2) of the transition element [65] (paragraphs 0053-0054, 0056-0059, and Figures 2 and 4),   
Regarding claim 11, Hiller discloses the turbo compressor assembly according to claim 1, the insert unit [57, 58, 59, 66] comprising at least one hinge element (see [58, 59]), the hinge element (see [58, 59]) being connected (via control cylinder [51]) to a spring element [56] arranged at an inner wall [31b] of the air intake channel [36], the spring element [56] being configured to press the hinge element (see [58, 59]) inwardly of the air intake channel [36] (paragraphs 0051-0052, 0056-0059, and Figures 2 and 4).  
Regarding claim 12, Hiller discloses the turbo compressor assembly according to claim 1, the air intake channel [36] comprising at least one blocking element [53] at the inner wall [31a], the blocking element [53] being configured to limit the movement of the insert unit [57, 58, 59, 66] (paragraphs 0049, 0056, 0058, and Figures 2 and 4).
Regarding claim 13, Hiller discloses the turbo compressor assembly according to claim 1, the insert unit [57, 58, 59, 66] comprising a recirculation means [62] along a circumferential edge facing the compressor wheel [13] (paragraphs 0056-0057 and Figure 2; specifically see annotated Figure 2 above, wherein the gap [A] between front ends [62] of the guide vanes [57] and the upstream end of the compressor wheel [13] would induce recirculation currents).
   Regarding claim 14, Hiller discloses a vehicle (paragraph 0002), comprising: a turbo compressor assembly [1], comprising: an air intake channel [36], a compressor wheel [13], an insert unit [57, 58, 59, 66], and an actuator unit [51], the air intake channel [36] being configured to draw air [FM] to the compressor wheel [13], the compressor wheel [13] being configured to rotate for compressing the drawn air [FM], the insert unit [57, 58, 59, 66] being arranged between the air intake channel [36] and the compressor wheel [13] and configured to control an airflow to the compressor wheel [13], and the actuator unit [51] being connected (via bearing brackets [59]) to the insert unit [57, 58, 59, 66] and configured to move the insert unit [57, 58, 59, 66] at least partially (from position in Figure 2 to position in Figure 4) along the air intake channel [36] (paragraphs 0038-0039, 0041, 0047-0059, and Figures 1-4).
 Regarding claim 15, Hiller discloses a method for manufacturing a turbo compressor assembly [1], comprising: arranging an insert unit [57, 58, 59, 66] between an air intake channel [36] and a compressor wheel [13], and connecting (via bearing brackets [59]) an actuator unit [51] to the insert unit [57, 58, 59, 66], the air intake channel [36] being configured to draw air [FM] to the compressor wheel [13], the compressor wheel [13] being configured to rotate for compressing the drawn air [FM], the insert unit [57, 58, 59, 66] being configured to control an airflow to the compressor wheel [13], and the actuator unit [51] being configured to move the insert unit [57, 58, 59, 66] at least partially (from position in Figure 2 to position in Figure 4) along the air intake channel [36] (paragraphs 0038-0039, 0041, 0047-0059, and Figures 1-4).
Claims 1, 5-8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade et al. (US 2017/0284421 A1; hereinafter Wade).
Regarding claim 1, Wade discloses a turbo compressor assembly (Figures 5-6), comprising: an air intake channel [240], a compressor wheel [402], an insert unit (see inner flow passage [208] and associated components), and an actuator unit [250], the air intake channel [240] being configured to draw air [216] to the compressor wheel [402], the compressor wheel [402] being configured to rotate for compressing the drawn air [216], the insert unit (see inner flow passage [208] and associated components) being arranged between the air intake channel [240] and the compressor wheel [402] and configured to control an airflow to the compressor wheel [402], and the actuator unit [250] being connected (via hinge [222]) to the insert unit (see inner flow passage [208] and associated components) and configured to move the insert unit (see inner flow passage [208] and associated components) (specifically, moving the flap valve [214]) at least partially (from deactivated position [403] to activated position [405]) along the air intake channel [240] (paragraphs 0036-0060 and Figures 3-7).  
Regarding claim 5, Wade discloses the turbo compressor assembly according to claim 1, the insert unit (see inner flow passage [208] and associated components) comprising a guiding means [220, 232, 236] facing the compressor wheel [402], the guiding means [220, 232, 236] being configured to induce pre-swirl of the airflow ahead of the compressor wheel [402] (paragraphs 0041, 0047, 0049-0050, 0060, and Figures 3 and 5).  
Regarding claim 6, Wade discloses the turbo compressor assembly according to claim 5, the guiding means [220, 232, 236] comprising several tab elements [220], the tab elements [220] being arranged around the rotation axis of the compressor wheel [402] and substantially parallel to the rotation axis of the compressor wheel [402] (paragraphs 00047, 0050, 0052-0053, 0060, and Figures 3-5).  
Regarding claim 7, Wade discloses the turbo compressor assembly according to claim 6, the tab elements [220] being arranged inclined in a rotation direction of the compressor wheel [402] (paragraphs 0050, 0053-0055, 0060 and Figures 3-5).  
Regarding claim 8, Wade discloses the turbo compressor assembly according to claim 6, each of the tab elements [220] comprising a ridge or fin shape projected inwardly of the guiding means [220, 232, 236] (paragraphs 0050, 0060, and Figures 3 and 5).  
Regarding claim 12, Wade discloses the turbo compressor assembly according to claim 1, the air intake channel [240] comprising at least one blocking element [213] at the inner wall [208], the blocking element [213] being configured to limit the movement (specifically limiting movement of the flap valve [214]) of the insert unit (see inner flow passage [208] and associated components) (paragraphs 0044, 0059-0060, and Figures 3, 6, and 7).
Regarding claim 13, Wade discloses the turbo compressor assembly according to claim 1, the insert unit (see inner flow passage [208] and associated components) comprising a recirculation means [205] along a circumferential edge facing the compressor wheel [402] (paragraphs 0039, 0049, and Figures 3 and 5-7; wherein intermediate contact wall [205] causes recirculation currents to occur in the closed end [242]).
  Regarding claim 14, Wade discloses a vehicle (see paragraph 0074), comprising: a turbo compressor assembly (Figures 5-6), comprising: an air intake channel [240], a compressor wheel [402], an insert unit (see inner flow passage [208] and associated components), and an actuator unit [250], the air intake channel [240] being configured to draw air [216] to the compressor wheel [402], the compressor wheel [402] being configured to rotate for compressing the drawn air [216], the insert unit (see inner flow passage [208] and associated components) being arranged between the air intake channel [240] and the compressor wheel [402] and configured to control an airflow to the compressor wheel [402], and the actuator unit [250] being connected (via hinge [222]) to the insert unit (see inner flow passage [208] and associated components) and configured to move the insert unit (see inner flow passage [208] and associated components) (specifically, moving the flap valve [214]) at least partially (from deactivated position [403] to activated position [405]) along the air intake channel [240] (paragraphs 0036-0060 and Figures 3-7).  
Regarding claim 15, Wade discloses a method for manufacturing a turbo compressor assembly (Figures 5-6), comprising: arranging an insert unit (see inner flow passage [208] and associated components) between an air intake channel [240] and a compressor wheel [402], and connecting (via hinge [222]) an actuator unit [250] to the insert unit (see inner flow passage [208] and associated components), the air intake channel [240] being configured to draw air [216] to the compressor wheel [402], the compressor wheel [402] being configured to rotate for compressing the drawn air [216], the insert unit (see inner flow passage [208] and associated components) being configured to control an airflow to the compressor wheel [402], and the actuator unit [250] being configured to move the insert unit (see inner flow passage [208] and associated components) (specifically, moving the flap valve [214]) at least partially (from deactivated position [403] to activated position [405]) along the air intake channel [240] (paragraphs 0036-0060 and Figures 3-7).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Hanna et al. (US 2019/0170149 A1) and Sumser (US 2007/0144172 A1) which both disclose a state of the art for insert units upstream of turbocharger compressors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUDREY B. WALTER/Primary Examiner, Art Unit 3746